11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Melvin Settlemyre,                             * From the 259th District Court
                                                 of Jones County,
                                                 Trial Court No. CR024597

Vs. No. 11-14-00132-CR                         * April 29, 2016

The State of Texas,                            * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.